Citation Nr: 1342361	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cold weather injury residuals of the left foot.

2.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected right foot calluses.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected right foot calluses.

4.  Entitlement to service connection for a left shoulder condition, to include as secondary to service-connected right foot calluses.

5.  Whether new and material has been received sufficient to reopen a claim of entitlement to service connection for bilateral pes planus.

6.  Entitlement to an evaluation in excess of 20 percent for calluses of the right foot.

7.  Entitlement to an evaluation in excess of 10 percent prior to August 23, 2011 and in excess of 70 percent thereafter for a mood disorder.

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before a Decision Review Officer (DRO) at the RO in April 2010 and August 2011.  He also testified at a Board hearing at the RO in Waco, Texas in August 2013.  This transcript has been associated with the file.

During the pendency of the appeal, in an April 2012 rating decision, the RO assigned an increased evaluation of 70 percent effective August 23, 2011 for the Veteran's mood disorder.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for hypertension, a left shoulder condition, and bilateral pes planus are addressed in this decision.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for hypertension, a left shoulder condition, and bilateral pes planus was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issues of entitlement to service connection for hypertension, a left shoulder condition, and bilateral pes planus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board received notice in August 2013 from the Veteran that he was withdrawing the appeal of entitlement to service connection for hypertension, a left shoulder condition, and bilateral pes planus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.


ORDER

The appeal for entitlement to service connection for hypertension is dismissed.  

The appeal for entitlement to service connection for a left shoulder disability is dismissed.

The appeal for whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral pes planus is dismissed.


REMAND

The Veteran has reported that he has applied for benefits from the Social Security Administration (SSA).  These records should be obtained and associated with the claims file.  The Veteran also testified that his right foot disability has worsened since his last VA examination in 2010.  On remand he should be afforded a new examination which takes into account whether he is unemployable due to his right foot disability.
Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the Agency of Original Jurisdiction (AOJ) is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

3.  After completing the above, schedule the Veteran for a VA examination to determine the severity of his service-connected right foot disability and whether entitlement to service connection for a left foot disability is warranted.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.
The examiner must conduct any appropriate interviews and clinical testing to determine the severity of the Veteran's right foot disability.

The examiner must also offer an opinion as to whether the Veteran's left foot disability, if any, was caused or aggravated, by his service-connected right foot disability.  See e.g., April 2010 VA podiatrist's statement noting increased left foot pain.

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities, alone or acting together.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Ensure the report of the VA compensation examination addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

5.  After completing the above and assigning any necessary disability evaluations, the AOJ should adjudicate the issue of entitlement to a TDIU on a schedular basis.  If, and only if, the Veteran does not meet the criteria for TDIU on a schedular basis, for any timeframe, under 38 C.F.R. § 4.16(a), refer the claim of entitlement to a TDIU on an extra-schedular basis to the Director of the Compensation and Pension Service for special consideration under 38 C.F.R. § 4.16(b).  

6.  Then readjudicate the claims in light of all additional evidence received since the most recent statement of the case in May 2013.  If higher ratings are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


